Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00854-CR

                                  IN RE Jemadari Chinua WILLIAMS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 18, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a “Petition for Leave,” however, he does not state the specific relief requested.

To the extent relator requests leave to file a petition for writ of mandamus, we deny as moot his

request because leave is not required to file a petition for writ of mandamus in an intermediate

appellate court. See TEX. R. APP. P. 52.1; In re Medina, 04-19-00041-CR, 2019 WL 360534, at

*1 (Tex. App.—San Antonio Jan. 30, 2019, no pet.). To the extent relator requests leave to file a

pro se petition despite being represented by trial counsel, we deny this request because relator has

not demonstrated the interests of justice require us to do so in this case. See Williams v. State, 946
S.W.2d 886, 892 (Tex. App.—Waco 1997, no pet.) (“we may consider a pro se brief if the interests

of justice require us to do so”).



1
  This proceeding arises out of Cause No. B19346, styled The State of Texas v. Jemadari Chinua Williams, pending
in the 198th Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.
                                                                                      04-19-00854-CR


       Relator’s petition for writ of mandamus complains of the trial court’s refusal to rule on his

pro se motions and the district clerk’s refusal to file his pro se motions. Relator is represented by

trial counsel below; therefore, he is not entitled to hybrid representation. Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means

relator’s pro se mandamus petition will be treated as presenting nothing for this court’s review.

See id. Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                  PER CURIAM

Do not publish




                                                -2-